Citation Nr: 1719982	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-16 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder with psychotic features.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has an acquired psychiatric disorder which is related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. In order to establish service connection for an acquired psychiatric disorder other than PTSD, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). To establish service connection for PTSD, a Veteran must show: (1) medical evidence establishing a clear diagnosis of PTSD under 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptoms and a claimed in-service stressor. 38 C.F.R. § 3.304(f). 

In this case, the Board finds there is sufficient evidence to grant service connection for an acquired psychiatric disorder other than PTSD (major depressive disorder with psychotic features). While the same is not true for PTSD, only one rating can be assigned for psychiatric disorders under the General Formula for Rating Mental Disorders, even if multiple disorders are present, unless additional disorders present additional symptoms. See 38 C.F.R. § 4.130. In the present case, the Board finds that all of the Veteran's symptoms are associated with his now service-connected major depressive disorder with psychotic features.

The Board thanks the Veteran for his service. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.


REMAND

TDIU may be assigned when the Veteran is, in the judgment of the rating official or adjudicator, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a)-(b) (2016). In the instant decision, the Board grants service connection for an acquired psychiatric disorder other than PTSD. Once the now service-connected disability is rated, the Veteran may meet the disability rating criteria under 38 C.F.R. § 4.16(a)-(b) and become eligible for consideration of TDIU. As such, remand of the TDIU issue is warranted to allow the AOJ to initially rate the psychiatric disorder and then readjudicate the TDIU issue under 38 C.F.R. § 4.16(a)-(b). 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete and submit an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. After assigning an initial rating for the now service connected psychiatric disorder, readjudicate the issue of entitlement to TDIU. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


